DUNIWAY, Circuit Judge
(concurring):
I concur in the judgment, but for a different reason. The proceedings in the Idaho court described in the majority opinion have long since been completed and the order entered therein is final. Under these circumstances, it is my opinion that this case is moot and I would dismiss the appeal upon that ground. See McCaw v. Fase, 9 Cir., 1954, 216 F.2d 698, cert. denied, 1955, 348 U.S. 927, 75 S.Ct. 339, 99 L.Ed. 726; Fairview Park Excavating Co. v. Monzo Construction Co., 3 Cir., 1977, 560 F.2d 1122.